Citation Nr: 0019028	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-28 280	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a residuals of a stress fracture of the right 
tibial shaft.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a stress fracture of the left tibial 
shaft and dorsum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1994 to 
August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for residuals of 
stress fractures to the right and left tibial shafts.  A 10 
percent rating was assigned for both disabilities, effective 
August 16, 1995.  The veteran appealed this decision to the 
Board, contending that higher ratings were warranted.


REMAND

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claims for increased 
evaluations for his right and left tibial stress fractures 
are well-grounded.  Because these claims are well grounded, 
VA has a duty to assist the veteran in developing facts 
pertinent to both claims.  38 U.S.C.A. § 5107(a).  Here, for 
the reasons stated below, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

The veteran's original service connection claims were 
received by the RO in July 1996.  A development letter was 
subsequently sent to the veteran by the RO requesting that he 
identify the medical treatment he had received for his 
claimed disabilities.  In an August 1996 statement, the 
veteran reported that he had not received any medical 
treatment since his discharge from the military due to a lack 
of insurance and funds.  Further, he state that he was 
unaware if he was able to use the VA hospital or not.

The veteran subsequently underwent VA medical examinations in 
September 1996, July 1997, and August 1997.  Among other 
things, the September 1996 VA examiner noted that the veteran 
had had X-rays taken at the Phoenix VA Medical Center (VAMC) 
the previous month (i.e., August 1996).  Similarly, it was 
noted on the July 1997 examination report that the veteran 
had X-rays taken at the Phoenix VAMC in August 1996 and May 
1997.  Also, X-rays of both knees taken in conjunction with 
the August 1997 VA examination made reference to previous X-
rays from 1996.  However, these prior VA X-ray reports are 
not on file.

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not on file.  Further, even though the 
veteran reported at the August 1997 VA examination that he 
had had no recent medical treatment for his knees, the fact 
that X-rays were taken at the Phoenix VAMC does tend to 
indicate that he did have some type of post-service medical 
treatment for his stress fractures of the right and left 
tibial shafts.  Consequently, the Board concludes that a 
remand is necessary in order to obtain those records.

Additionally, the Board finds that a remand is necessary to 
accord the veteran a new examination.  The veteran's 
residuals of stress fractures of the right and left tibial 
shafts are evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 which provides criteria for impairment 
of the tibia and fibula.  It is noted that this criteria 
includes impairment of the knee or ankle.  With respect to 
this criteria, it is also noted that the August 1997 VA 
examiner diagnosed bilateral patellofemoral syndrome of the 
knees and stated that there was weakness, fatigability, and 
incoordination of the knees typical of the bilateral 
patellofemoral syndrome.  The Board acknowledges that the RO 
denied service connection for both a right and a left knee 
disorder in a December 1997 rating decision.  However, the 
Board finds that it is not clear from the medical evidence on 
file whether the veteran's bilateral knee problems are 
related to his service-connected tibial fractures.  Moreover, 
it is not clear whether or not the veteran has any residual 
ankle impairment either.  Such information is essential since 
the disabilities at issue are evaluated based in part upon 
knee and ankle impairment.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

A remand for a new examination is also supported by DeLuca v. 
Brown, 8 Vet. App. 202 (1997).  In that case, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") pointed out that in 
evaluating disabilities of the musculoskeletal system the 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45.  Those regulations, 
in part, require consideration of limitation of movement, 
weakened movement, excess fatigability, incoordination, and 
pain, due exclusively to the service-connected disability.  A 
VA examination report must provide detailed information with 
regard to any functional loss, including limitation of 
function due to pain, weakness, fatigability, and 
incoordination.  Pain on use and movement of the joint 
affected during flare-ups should also be discussed in order 
to permit an equitable evaluation of the veteran's claim.  
See DeLuca at 206.  Despite the RO's instructions in the 
examination requests to this effect, only the August 1997 VA 
examiner made any findings regarding the effect of pain, 
weakness, fatigability, incoordination, etc.  However, the 
veteran complained of pain at all of the above VA medical 
examinations.  Moreover, for the reasons stated above, the 
Board has already determined that it not clear whether the 
veteran's knee impairment is due to his service-connected 
stress fractures of the right and left tibial shafts.

The Board also notes that the veteran's last examination for 
disability evaluation purposes occurred approximately three 
years ago.  Consequently, the Board is of the opinion that 
the evidence of record may not accurately reflect the current 
nature and severity of his service connected disabilities.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Since the right and left tibial shaft claims are 
appeals from the grant of initial ratings, the concept of 
"staged" ratings is applicable.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for leg problems 
since his discharge from service  After 
securing the necessary release, the RO 
should obtain those records not on file.  
Even if the veteran does not respond, the 
RO should request copies of all records 
of treatment for the veteran, including 
reports of X-rays, from the Phoenix VAMC 
for 1996 and thereafter.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of his residuals of 
stress fractures to the right and left 
tibial shafts.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should identify any impairment 
found to be present in the veteran's 
ankles and/or knees.  If any impairment 
is found in the veteran's ankles and/or 
knees, the examiner must make a finding 
as to whether it is as likely as not that 
this impairment is due to the service-
connected tibial stress fractures.  
Additionally, it is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the concept of "staged 
ratings" pursuant to Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


